Citation Nr: 1426789	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  06-07 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This appeal comes to the Board of Veterans' Appeals (Board from an April 2005 rating decision of the St Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this case, most recently in April 2013.  

In April 2011, the Veteran testified at a Travel Board hearing, a transcript of which is on file.

The appeal is REMANDED.  VA will notify the appellant if further action is required.


REMAND

Further development is again needed on the matter.  Although VA opinions were obtained in March 2014, the opinions did not address the evidence of low back and left shoulder complaints and diagnoses, including reported diagnoses of arthritis and strain, prior to the diagnosis of osteoporosis, as instructed by the Board in its previous remands.  The Board errs as a matter of law when it fails to ensure substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Furthermore, the record indicates that the Veteran was awarded disability benefits from the Social Security Administration (SSA) in approximately 1995.  Although the record indicates that the benefits were awarded for an unrelated condition, the Board finds the records should be requested as they might provide relevant information.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's SSA records, including all medical records that formed the basis of any decision rendered.  Efforts to obtain these records should be documented and any evidence received in response to this request should be associated with the claims folder.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the claims including up-to-date VA treatment records.

3.  Obtain an opinion from an appropriate VA medical professional to determine the nature and etiology of all low back and left shoulder disorders present during the period of this claim, to include the 2005 diagnoses of strain.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

With respect to each disorder currently present or present at any time during the pendency of this claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder (a) began during active service or (b) is etiologically related to active service.


The medical professional must report the rationale for any opinion expressed, preferably with discussion of the prior opinions of record, the evidence of injury during service, and the evidence of low back arthritis prior to the diagnosis of osteoporosis.  If the medical professional cannot respond to the inquiry without resort to speculation, he or she should so state, and explain why it is not feasible to provide a medical opinion.

4.  Thereafter, readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



